Citation Nr: 1753279	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  11-14 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a respiratory condition.

2.  Entitlement to service connection for urethritis.

3.  Entitlement to service connection for a respiratory condition, to include asbestosis, chronic obstructive pulmonary disease, and adenocarcinoma in situ (lung cancer).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1951 to April 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the claims.

Regarding the Veteran's claim for a respiratory condition, the Board has recharacterized the issue to more accurately reflect the nature of the Veteran's claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An unappealed August 2003 rating decision denied the claim of service connection for asbestosis due to asbestos exposure (herein claimed as respiratory condition).

2.  The evidence received since the August 2003 rating decision relates to unestablished facts in the previously denied claim and raises a reasonable possibility of substantiating the claim for service connection for respiratory condition.

3.  The most probative medical evidence indicates that the Veteran does not have a current diagnosis of urethritis.


CONCLUSION OF LAW

1.  The August 2003 rating decision denying service connection for asbestosis due to asbestos exposure (herein claimed as respiratory condition) is final.  38 U.S.C.A.  §§ 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for respiratory condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for urethritis have not been met.  38 U.S.C.A. §§ 1101, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2014).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's claim of entitlement to service connection for a respiratory condition was initially denied by a rating decision in August 2003, and the Veteran was notified of the denial in a letter dated that same month.  The basis for the original denial was a lack of a current diagnosis of an acute or chronic lung disorder.  The Veteran did not appeal the decision; therefore, it became final.  38 U.S.C.A. § 7105 (West 2010); 38 C.F.R. § 20.1103 (2017).

The Veteran filed a claim to reopen in December 2009, more than six years after his initial denial.  The evidence added to the record since that denial included private treatment records and a statement from the Veteran's private physician.  The Board has carefully reviewed the newly submitted evidence and found the evidence to be both new and material.  More specifically, the evidence relates to an unestablished fact necessary to substantiate the Veteran's claims of entitlement to service connection for respiratory condition.  The evidence provided information regarding the in-service incurrence of the Veteran's respiratory condition.

As the newly submitted evidence pertains to the reason for the prior denial and raises the reasonable possibility of substantiating the Veteran's underlying claim, his request to reopen the previously disallowed claim of entitlement to service connection for respiratory condition is granted.  38 C.F.R. § 3.156(a).

Urethritis

The Veteran contends that he has a diagnosis of urethritis that is related to his active duty service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See, e.g., Hickson v. West, 12 Vet. App. 247 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so. Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As stated above, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection presupposes a diagnosis of a "current disability."  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

The Veteran underwent a VA medical examination for his urethritis in February 2010.  The Veteran reported oozing from the urethra while on active duty in 1952.  He was treated for penicillin, which relieved his symptoms.  He states that these symptoms reemerged upon discharge from active duty, though he did not state specifically when.  The examiner noted a negative urinalysis from December 2009.  The Veteran denied any surgery on the genitourinary tract, any history of cancer on the genitourinary tract, urethral pain or leakage, use of a pad, diaper, or catheter, or treatment for his symptoms.  Examination revealed no evidence of urethral leakage.  The examiner concluded that there was insufficient evidence to diagnose the Veteran with urethritis or any other acute or chronic condition.

There is no other evidence of record pertaining to any treatment for urethritis during the appeal period.

The Board finds there to be no evidence of record supporting a contention that the Veteran has a current diagnosis of urethritis.  Throughout the entire appeals period, the only medical treatment pertaining to a complaint of urethritis was the February 2010 VA examination, which found no evidence of a current diagnosis.  The Board also acknowledges the Veteran's assertions that his urethral symptoms are related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the nature and etiology of urethritis falls outside the realm of common knowledge of a lay person, as it involves an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his condition requires medical expertise that the Veteran has not demonstrated.  See Jandreau, 492 F.3d at 1376.  As such, the Board assigns little weight to the Veteran's unsupported lay assertions that his symptoms are in any way related to his military service.

After consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran does not have a current diagnosis of urethritis that is etiologically related to an in-service event or injury.  Accordingly, service connection for either condition is not warranted.  See 38 C.F.R. § 3.303 (2017).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2016); 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. at 53-56.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for respiratory condition, is reopened, and granted to that extent.

Service connection for urethritis is denied.


REMAND

The Veteran asserts that his currently diagnosed asbestosis and lung cancer are etiologically related to service.  The Veteran's DD-214 indicates that he was a boiler room helper aboard the U.S.S. Pittsburgh in the 1950s.  As such, the Board finds the Veteran's report of asbestos exposure to be consistent with the place, type, and circumstances of his service, and that the Veteran was indeed exposed to asbestos during service.

The Veteran has several diagnoses for his respiratory condition since his claim was reopened effective 2009, including pneumoconiosis, COPD, and asbestosis.  The Veteran was also diagnosed with adenocarcinoma in situ (lung cancer) in March 2014, and thereafter underwent a thoracotomy.

The Veteran most recently underwent a VA examination in conjunction with his respiratory condition in August 2015, during which, the examiner made three conclusions.  First, the examiner concluded that the Veteran's asbestosis was at least as likely as not related to service.  However, when offering her rationale, the examiner merely quoted the Veteran's private pulmonologist, who stated, "[the Veteran] recently had a lung resection for lung cancer associated to the asbestosis.  My plan is to follow him yearly with a chest x-ray and spirometry to assess his asbestosis and the secondary effect from it."  The Board finds this rationale inadequate for the purposes of service connection, as it does not explain the nature and etiology of the Veteran's asbestosis.

Second, the examiner concluded that the Veteran's lung cancer was less likely than not related to service, noting, in large part, that the examiner is a former smoker who stopped smoking in 2007.  However, evidence dating as far back as 2010 consistently show that the Veteran and his wife assert that the Veteran stopped smoking cigarettes in 1980.  The Board, therefore, finds this opinion inadequate, as evidence of record directly contradicts the foundation upon which it is based.

Third, with regard to the Veteran's various lung diagnoses, the examiner was asked to distinguish the symptoms associated with each diagnosis to the extent possible.  The examiner did not opine on this issue whatsoever.  Thus, the Board finds this opinion inadequate for that reason as well.

Finally, to the extent that COPD or asbestosis is found to be related to service, the Board finds that a medical opinion is warranted as to whether the Veteran's lung cancer is etiologically related to the Veteran's service-connected COPD or asbestosis.

The Board finds that the August 2015 VA examiner's opinion discussed above is inadequate, and therefore a remand is necessary in order to obtain a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any outstanding VA or private medical evidence pertaining to the Veteran's treatment for his respiratory condition.  If these records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.

2.  After completion of the foregoing, afford the Veteran a VA examination in order to ascertain the relationship, if any, between any and all current respiratory conditions and service.  The claims folder is to be furnished to the examiner for review.  Following a review of the relevant evidence, the clinical evaluation and any tests that are deemed necessary, the examiner must address the following questions:

a.  Is it at least as likely as not (50 percent probability or greater) that any respiratory condition, to include asbestosis and COPD, was incurred in or aggravated by service?  Please explain why or why not.  In answering this question, the examiner should consider that a previous VA examiner noted the Veteran to have a current diagnosis of asbestosis that was related to asbestos exposure in service.

b.  To the extent that the examiner finds that the Veteran has a respiratory condition that is etiologically related to service, is it at least as likely as not (50 percent probability or greater) that the Veteran's lung cancer was caused by a service-connected disability, to include asbestosis or COPD?  Please explain why or why not.

c.  To the extent that the examiner finds that the Veteran has a respiratory condition that is etiologically related to service, is it at least as likely as not (50 percent probability or greater) that any service-connected disability, to include asbestosis or COPD, aggravated the Veteran's lung cancer?  Please explain why or why not.

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of respiratory condition present (i.e., a baseline) before the onset of the aggravation.

The examiner should base any opinions on the Veteran having been exposed to asbestos in service and having last smoked cigarettes in 1980.  

If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why it would be speculative to respond. The examiner is also requested to provide a rationale for any opinion expressed.







The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


